Case 2:15-cr-20093-MFL-APP ECF No. 339, PageID.2183 Filed 04/12/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                     Case No. 15-cr-20093
                                                     Hon. Matthew F. Leitman
v.

CHRISTIAN MACGREGOR,

     Defendant.
__________________________________________________________________/

                  ORDER DENYING DEFENDANT’S
             MOTION FOR RECONSIDERATION (ECF No. 338)

      Defendant Christian MacGregor is a federal inmate in the custody of the

Federal Bureau of Prisons. On November 17, 2020, MacGregor filed a motion for

compassionate release. (See Mot. for Compassionate Release, ECF No. 315.) The

Court thereafter appointed counsel for MacGregor (see Order, ECF No. 317), and

counsel filed a supplemental brief on MacGregor’s behalf. (See MacGregor Supp.

Br., ECF No. 321.) In the original motion and supplemental brief, MacGregor

argued that there were extraordinary and compelling circumstances warranting his

compassionate release because (1) he suffers from health conditions that put him at

serious risk from the COVID-19 virus and (2) he faced a meaningful risk of

contracting (or re-contracting) the virus while in custody. (See id.)




                                          1
Case 2:15-cr-20093-MFL-APP ECF No. 339, PageID.2184 Filed 04/12/21 Page 2 of 4




      The Court held a video hearing on MacGregor’s motion on March 12, 2021,

and it denied the motion. (See Order, ECF No. 335.) The Court concluded, among

other things, that MacGregor had failed to show that there were extraordinary and

compelling reasons justifying his release because a COVID-19 vaccine had been

offered to him, and he declined to take the vaccine.

      On March 26, 2021, MacGregor, no longer acting through counsel, filed a pro

se motion for reconsideration pursuant to Federal Rule of Civil Procedure 59(e). (See

Mot., ECF No. 338.) MacGregor explained that he did not take the vaccine when it

was offered to him because he had tested positive for COVID-19 on December 19,

2020, and some medical literature suggested that a person who was infected with

COVID-19 should wait “90 days before receiving a vaccination.” (Id., PageID.2171-

2172.) MacGregor also suggested that he continued to suffer negative effects from

his COVID-19 infection. (See id., PageID.2173-2174.)

      MacGregor has failed to persuade the Court that it erred when it denied his

motion and concluded that there were not extraordinary and compelling reasons

justifying his release. First, MacGregor could have, but did not, argue during the

hearing on his motion that he turned down a COVID-19 vaccine because he had

previously been infected with COVID-19 and wanted to wait at least 90 days from

the date of that infection before taking the vaccine. A motion for reconsideration is

“not an opportunity to re-argue a case” and “to raise [new] arguments which could,

                                         2
Case 2:15-cr-20093-MFL-APP ECF No. 339, PageID.2185 Filed 04/12/21 Page 3 of 4




and should, have been made” earlier. Sault Ste. Marie v. Engler, 146 F.3d 367, 374

(6th Cir. 1998) (affirming denial of motion for reconsideration under Federal Rule

of Civil Procedure 59(e)). Second (and much more importantly), more than 90 days

has passed since MacGregor was infected with COVID-19, and thus the impediment

to being vaccinated that MacGregor identified (i.e., the 90-day period after his

infection) is now no longer an obstacle to MacGregor receiving a vaccine.

MacGregor has not suggested that the vaccine is not available to him, and, indeed,

MacGregor has told the Court that he is on a “waiting list” for the vaccine. (Mot.,

ECF No. 338, PageID.2172.)        The Court believes that MacGregor can now

reasonably mitigate his risks from COVID-19 by taking the vaccine that has been

offered to him.

      For all of these reasons, MacGregor has not shown that the Court erred when

it denied his motion for compassionate release, nor has he shown that extraordinary

and compelling circumstances warranting his release now exist. MacGregor’s

motion for reconsideration (ECF No. 338) is therefore DENIED.

        IT IS SO ORDERED.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: April 12, 2021




                                        3
Case 2:15-cr-20093-MFL-APP ECF No. 339, PageID.2186 Filed 04/12/21 Page 4 of 4




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 12, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       4
